Citation Nr: 1620856	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-06 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for low spine arthropathy, with spondylolisthesis and moderate mechanical low back pain prior to August 13, 2012, and in excess of 40 percent thereafter.  

2.  Entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy prior to August 13, 2012, and in excess of 30 percent thereafter.  


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

Additionally, the Veteran was scheduled for a Board videoconference hearing in April 2016.  He failed to report for the scheduled hearing without explanation, and has not requested a new hearing.  His hearing request is, therefore, deemed withdrawn.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's remaining claims are decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran most recently underwent a VA examination to assess the above-noted disabilities in October 2011.  In the course of his examination, the Veteran was noted to have full and complete range of motion in all modalities, no muscle spasm or guarding, and no objective evidence of pain on range of motion.  In addition, the examiner found no evidence of either lower extremity peripheral neuropathy or radiculopathy.  However, in the course of his examination, the examiner noted that the Veteran had radicular pain or other signs/symptoms due to radiculopathy.  Further, the Board notes the examiner's findings differ so far from the January 2011 VA examination report, as well as the Veteran's September 2012 private independent medical evaluation (IME) performed at Florida Occupational Medicine Services, as to call them into question.  

In addition, the Board notes that the Veteran's September 2012 IME indicates a worsening of both his lumbar spine and left lower extremity radiculopathy disabilities.  This examination was performed over three and a half years ago.  A new VA examination is necessary where there is evidence that a service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Based on the foregoing, the Board concludes a new VA examination is needed to provide a current severity of the Veteran's service-connected lumbar spine and left lower extremity radiculopathy disabilities.

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the Veteran should be afforded an examination by a VA examiner to determine the current degree of severity of his service-connected lumbar spine and left lower extremity radiculopathy disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure the examiner provides all information required for rating purposes.

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

